Citation Nr: 0616581	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-30 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran failed, without 
apparent cause, to appear for a personal hearing in October 
2004.  Therefore, her request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate her 
claims and of which parties were expected to provide such 
evidence including by correspondence dated in May 2003.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of these claims is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran claims she has left carpal tunnel 
syndrome, a back disorder, and a bilateral foot disorder as a 
result of her activities during active service.  She contends 
her carpal tunnel syndrome was incurred over time because of 
the repetitive motions associated with her duties in 
financial services and that service medical records document 
treatment she received for various back and foot disorders.  
Service medical records show that an enlistment examination 
in July 1988 revealed moderate, nonsymptomatic pes planus.  
Subsequent records show she complained of foot problems 
believed to be associated with her military footwear and in 
September 1993 was treated for an injury to the lower back.  

Private medical records include diagnoses of bilateral hallux 
valgus with bursitis and L5-S1 spondylosis without opinion as 
to etiology.  Although a July 2003 private medical opinion 
noted a diagnosis of carpal tunnel syndrome related to 
"multiple injuries in the past during her military career 
and her job required key punching several hours a day," no 
specific information was provided as to these multiple hand 
injuries.  The Board also notes that the veteran provided 
authorization for VA to request treatment records from her 
private medical care providers in May 2003, but that there is 
no evidence in the present record that VA issued any specific 
requests for these records.  As the veteran's claims have not 
been addressed by VA compensation examination, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of these claims.

2.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to her claims.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that her left 
carpal tunnel syndrome, back disorder, 
and bilateral foot disorder were incurred 
as a result of service.  The examiner 
should comment specifically upon any 
relationship between a present disability 
and the service department medical 
findings of record.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





